Case: 12-13114   Date Filed: 02/07/2013   Page: 1 of 7

                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-13114
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:11-cr-00308-TWT-ECS-1



UNITED STATES OF AMERICA,



                                                             Plaintiff-Appellee,

                                 versus


TREIVAUGHN AKEEM PERDUE,
a.k.a. Trebo,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (February 7, 2013)
               Case: 12-13114     Date Filed: 02/07/2013    Page: 2 of 7

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Treivaughn Akeem Perdue appeals his within-guidelines 80-month

sentences after pleading guilty to eight counts of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2). Perdue argues

on appeal that: (1) the district court committed procedural error by imposing a

sentence based on an erroneous factual finding that Perdue’s criminal history

involved “repeated acts of violence involving firearms”; and (2) his sentence was

substantively unreasonable because the sentence fails to take adequate account of

Perdue’s mental disabilities, and is greater than necessary to comply with the

purposes listed in 18 U.S.C. § 3553(a)(2). After thorough review, we affirm.

      We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). We review objections to sentencing issues that are not raised at the

district court for plain error, and will make corrections only if there is (1) an error,

(2) that is plain, and (3) that affects substantial rights. United States v. Rodriguez,

398 F.3d 1291, 1298 (11th Cir. 2005). “The standard of review for improper

factual findings is clear error, while the application of the law to those facts by the

trial court, such as its interpretation and application of the United States Sentencing


                                           2
                 Case: 12-13114       Date Filed: 02/07/2013       Page: 3 of 7

Guidelines, is reviewed de novo.” United States v. Cook, 181 F.3d 1232, 1233

(11th Cir. 1999) (citations omitted).

       In reviewing sentences for reasonableness, we typically perform two steps.

Pugh, 515 F.3d at 1190. First, we “‘ensure that the district court committed no

significant procedural error, such as failing to calculate (or improperly calculating)

the Guidelines range, treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing

to adequately explain the chosen sentence -- including an explanation for any

deviation from the Guidelines range.’” Id. (quoting Gall v. United States, 552 U.S.

38, 51 (2007)).1

       If we conclude that the district court did not procedurally err, we must

consider the “‘substantive reasonableness of the sentence imposed under an abuse-

of-discretion standard,’” based on the “‘totality of the circumstances.’”                       Id.

(quoting Gall, 552 U.S. at 51).            This review is “deferential,” requiring us to

determine “whether the sentence imposed by the district court fails to achieve the

purposes of sentencing as stated in section 3553(a).” United States v. Talley, 431


1
  The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
                 Case: 12-13114        Date Filed: 02/07/2013        Page: 4 of 7

F.3d 784, 788 (11th Cir. 2005). “[W]e will not second guess the weight (or lack

thereof) that the [district court] accorded to a given factor ... as long as the sentence

ultimately imposed is reasonable in light of all the circumstances presented.”

United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration

and emphasis omitted), cert. denied, 131 S.Ct. 2962 (2011). We will “vacate the

sentence if, but only if, we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir.

2010) (en banc) (quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

       The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert.

denied, 131 S.Ct. 674 (2010). While we do not automatically presume a sentence

falling within the guideline range to be reasonable, we ordinarily expect that

sentence to be reasonable. Talley, 431 F.3d at 788.

       As for procedural reasonableness, Perdue has not met his burden under plain

error review.2 The district court adopted the pre-sentence investigation report

2
        As the record shows, Perdue did not object when the district court denied Perdue’s
request for below-Guidelines sentences based in part on Perdue’s “repeated acts of violence
involving firearms.” Later, however, when Perdue requested low-end Guidelines sentences, he
clarified that his obstruction offense did not involve the use of a firearm in furtherance of a crime
of violence. At the conclusion of sentencing, Perdue simply preserved an objection “for the
reasons articulated earlier to the middle of the guidelines.” Because it was not clear that Perdue
                                                 4
                Case: 12-13114        Date Filed: 02/07/2013       Page: 5 of 7

(“PSI”), including its detailed account of Perdue’s criminal history, and Perdue’s

only objections to his criminal history in the PSI -- which did not relate to its

descriptions of his offenses -- were sustained. In light of this record, the district

court’s statement that “the nature of [Perdue’s] criminal history involves repeated

acts of violence involving firearms,” was not obviously erroneous, and apart from

this one phrase, Perdue does not contend that the court’s summary of his criminal

history was inaccurate. Thus, Perdue has not demonstrated “plain” error. See

United States v. Candelario, 240 F.3d 1300, 1309 (11th Cir. 2001) (holding that, in

order to qualify as plain error, the error must be “obvious” or “clear under current

law”) (quotation omitted). His argument also fails under the third prong of the

plain error test since he has neither alleged nor shown that he would have received

lesser sentences. See Rodriguez, 398 F.3d at 1301 (holding that a defendant fails

to show that an error affects his substantial rights when “the effect of an error on

the result in district court is uncertain or indeterminate”). Indeed, in light of

Perdue’s clarification regarding his criminal history prior to sentencing, it appears

that he would not have. Thus, Perdue has not shown procedural unreasonableness.




was claiming that the court had made a factual error, his general objection to the reasonableness
of his sentences was insufficient to preserve the issue he now raises on appeal. See United States
v. Gallo-Chamorro, 48 F.3d 502, 507 (11th Cir. 1995) (“To preserve an issue for appeal, a
general objection or an objection on other grounds will not suffice.”); United States v. Hoffer,
129 F.3d 1196, 1202 (11th Cir. 1997) (stating that “an objection must be sufficiently detailed to
allow the trial court an opportunity to correct any arguable errors before an appeal is taken”).
                                                5
              Case: 12-13114    Date Filed: 02/07/2013   Page: 6 of 7

      Nor has Perdue succeeded in showing that his sentences are substantively

unreasonable, since the § 3553 factors support the court’s within-guideline

sentence. To begin with, the sale of firearms and ammunition on what Perdue

believed was a black market was unquestionably a serious offense; Perdue’s

criminal history is substantial; and he had repeated probation violations.

Moreover, there is no basis for Perdue’s contention that the interest of deterrence

was not served because the case was not publicized, as § 3553(a) requires the court

to consider deterrence in every case, and to consider deterring an individual

defendant from committing further crimes. See § 3553(a)(2)(B); see also United

States v. Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006) (upholding the finding that

the sentence imposed was needed to provide adequate deterrence and protect the

public from further crimes of the defendant).

      In addition, the court sufficiently considered Perdue’s mental disabilities, as

evidenced both by the court’s comments in response to Perdue’s request for

sentences below the low-end of the Guidelines range, and inclusion of conditions

for mental health treatment in the sentences, and added vocational training as

requested by Perdue.     Finally, to the extent that Perdue argues that that his

sentences are substantively unreasonable because they violate the so-called

“parsimony principle,” we have expressed our disapproval of the “parsimony

principle,” on the basis that it does not accurately reflect the mandate of 18


                                         6
              Case: 12-13114    Date Filed: 02/07/2013   Page: 7 of 7

U.S.C.S. § 3553(a), that a proper sentence be both sufficient and not greater than

necessary to achieve the goals of sentencing. See Irey, 612 F.3d at 1197.

      AFFIRMED.




                                         7